UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7016


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARONE FREDERICK ELIJAH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:07-cr-00010-D-1)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larone Frederick Elijah, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larone Frederick Elijah appeals the district court’s

order    denying   his    motion   for    reduction    of       sentence    under    18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                United States v. Elijah, No.

7:07-cr-00010-D-1        (E.D.N.C.   filed     May    22    &    entered     May    27,

2009).     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented        in   the    materials

before    the   court    and   argument      would   not    aid      the   decisional

process.

                                                                             AFFIRMED




                                         2